UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 000-31639 INTERAMERICAN GAMING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0436364 (State or Other Jurisdiction ofIncorporation) (I.R.S. Employer Identification No.) 110 Yonge Street, Suite 1602 Toronto, Ontario Canada M5C 1T4 (Address of Principal Executive Offices) (416) 727-6326 (Registrant’s Telephone Number, Including Area Code) 3565 King Road, Suite 102 King City, Ontario Canada L7B 1M3 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated file o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of October 28, 2013: 184,460,165. Explanatory Note InterAmerican Gaming, Inc. (the “Company”) is filing this Quarterly Report on Form 10-Q for the quarter ended December 31, 2011 as part of a process by which the Company intends to remediate a number of delinquent periodic reports which were not filed by the Company for the fiscal periods ending March 31, 2010 until the present. It is the Company’s intention to remediate and file all of its delinquent periodic filings with the U.S. Securities and Exchange Commission as soon as reasonably possible. 2 InterAmerican Gaming, Inc. INDEX Page PART I. Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations and Comprehensive Loss 5 Condensed Consolidated Statement of Stockholders' Equity 6 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. Other Information Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 3 PART I. Financial Information Item 1.Condensed Financial Statements InterAmerican Gaming Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) ASSETS December 31, September 30, Current assets HST receivable $ $ Due from related parties (Note 4) Total current assets Total assets $ $ LIABILITIES Current liabilities Bank overdraft $ $
